This office action is in response to the RCE filed on 02/07/2022. Claims 24-25 have been added via examiners amendments. Claims 1-16, 19, 21, 24-25 are currently pending in the application. 

Allowable Subject Matter
Claims 1-16, 19 and 21, 24-25 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Dominic Kotab on 03/04/2022.

The application has been amended as follows: 
(PREVIOUSLY PRESENTED) A computer-implemented method, comprising:
in response to a determination that a predetermined operation has been performed on an object of a first file stored on a first cluster site, storing, on an extended attribute of the first file stored on the first cluster site, predetermined information about the object of the first file stored on the first cluster site; 
in response to a determination that the predetermined operation is performed on an object of a first file stored on a second cluster site, removing the predetermined information from the extended attribute of the first file stored on the first cluster site; and
in response to a determination that a failure event has occurred on a queue of the first cluster site, performing a predetermined recovery process thereby enabling fulfillment of entries of the queue of the first cluster site that were lost from the queue of the first cluster site as a result of the occurrence of the failure event, 
wherein performing the predetermined recovery process includes determining files stored on the first cluster site having a respective extended attribute that includes the predetermined information,
wherein dirty directory comparisons are not relied on for determining the files stored on the first cluster site. 

(ORIGINAL) The computer-implemented method of claim 1, wherein the predetermined operation is a remove operation, wherein the predetermined information includes a current name of the object of the first file stored on the first cluster site.

(PREVIOUSLY PRESENTED) The computer-implemented method of claim 2, wherein performing the predetermined recovery process includes:
outputting an instruction to perform the remove operation on objects of files stored on the second cluster site that are associated with objects of the determined files stored on the first cluster site.

(ORIGINAL) The computer-implemented method of claim 1, wherein the predetermined operation is a rename operation, wherein the predetermined information includes a previous name of the object of the first file stored on the first cluster site and/or a parent inode number from which the object of the first file stored on the first cluster site is being renamed.

(PREVIOUSLY PRESENTED) The computer-implemented method of claim 4, wherein performing the predetermined recovery process includes:
outputting an instruction to perform the rename operation on objects of files stored on the second cluster site that are associated with objects of the determined files stored on the first cluster site.

(ORIGINAL) The computer-implemented method of claim 5, wherein the instruction to perform the rename operation includes a sub-instruction for renaming each of the objects of files stored on the second cluster site that are associated with objects of the determined files stored on the first cluster site to a relatively oldest name of an associated object of the determined files stored on the first cluster site.

(ORIGINAL) The computer-implemented method of claim 1, wherein the first file stored on the second cluster site is an ongoingly updated copy of the first file stored on the first cluster site. 

(ORIGINAL) The computer-implemented method of claim 1, wherein the predetermined recovery process is performed during downtime of the second cluster site as a result of the occurrence of the failure event.

(CURRENTLY AMENDED) A computer program product 
in response to a determination that a predetermined operation has been performed on an object of a first file stored on a first cluster site, store, by the controller, on an extended attribute of the first file stored on the first cluster site, predetermined information about the object of the first file stored on the first cluster site, 

in response to a determination that the predetermined operation is performed on an object of a first file stored on a second cluster site, remove, by the controller, the predetermined information from the extended attribute of the first file stored on the first cluster site; and
in response to a determination that a failure event has occurred on a queue of the first cluster site, perform, by the controller, a predetermined recovery process thereby enabling fulfillment of entries of the queue of the first cluster site that were lost from the queue of the first cluster site as a result of the occurrence of the failure event, 
wherein performing the predetermined recovery process includes determining files stored on the first cluster site having a respective extended attribute that includes the predetermined information,
wherein dirty directory comparisons are not relied on for determining the files stored on the first cluster site. 

(CURRENTLY AMENDED) The computer program product of claim 9, wherein the predetermined operation is a remove operation, wherein the predetermined information includes  a current name of the object of the first file stored on the first cluster site.

(CURRENTLY AMENDED) The computer program product of claim 10, wherein performing the predetermined recovery process includes:

outputting an instruction to perform the remove operation on objects of files stored on the second cluster site that are associated with objects of the determined files stored on the first cluster site.

(PREVIOUSLY PRESENTED) The computer program product of claim 9, wherein the predetermined operation is a rename operation, wherein the predetermined information includes a parent inode number from which the object of the first file stored on the first cluster site is being renamed.

(CURRENTLY AMENDED) The computer program product of claim 12, wherein performing the predetermined recovery process includes:

outputting an instruction to perform the rename operation on objects of files stored on the second cluster site that are associated with objects of the determined files stored on the first cluster site.

(ORIGINAL) The computer program product of claim 13, wherein the instruction to perform the rename operation includes a sub-instruction for renaming each of the objects of files stored on the second cluster site that are associated with objects of the determined files stored on the first cluster site to a relatively oldest name of an associated object of the determined files stored on the first cluster site.

(ORIGINAL) The computer program product of claim 9, wherein the first file stored on the second cluster site is an ongoingly updated copy of the first file stored on the first cluster site. 

(ORIGINAL) The computer program product of claim 9, wherein the predetermined recovery process is performed during downtime of the second cluster site as a result of the occurrence of the failure event.

(CANCELED) 

(CANCELED) 

(CURRENTLY AMENDED) A system comprising:
a processor; and 
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to:
in response to a determination that a predetermined operation has been performed on an object of a first file stored on a first cluster site, store, on an extended attribute of the first file stored on the first cluster site, predetermined information about the object of the first file stored on the first cluster site,

in response to a determination that the predetermined operation is performed on an object of a first file stored on a second cluster site, remove the predetermined information from the extended attribute of the first file stored on the first cluster site; and
in response to a determination that a failure event has occurred on a queue of the first cluster site, perform a predetermined recovery process thereby enabling fulfillment of entries of the queue of the first cluster site[[,]] that were lost from the queue of the first cluster site as a result of the occurrence of the failure event, 
wherein performing the predetermined recovery process includes determining files stored on the first cluster site having a respective extended attribute that includes the predetermined information,
wherein dirty directory comparisons are not relied on for determining the files stored on the first cluster site




(CANCELED) 

(PREVIOUSLY PRESENTED) The system of claim 19, wherein the first file stored on the second cluster site is an ongoingly updated copy of the first file stored on the first cluster site. 

(CANCELLED) 

(CANCELLED) 

(NEW) The system of claim 19, wherein the predetermined operation is a remove operation, wherein the predetermined information includes a current name of the object of the first file stored on the first cluster site.

(NEW) The system of claim 19, wherein the predetermined operation is a rename operation, wherein the predetermined information includes a previous name of the object of the first file stored on the first cluster site.



REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 9 and 19 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 9 and 19: “…in response to a determination that the predetermined operation is performed on an object of a first file stored on a second cluster site, removing the predetermined information from the extended attribute of the first file stored on the first cluster site; and in response to a determination that a failure event has occurred on a queue of the first cluster site, performing a predetermined recovery process thereby enabling fulfillment of entries of the queue of the first cluster site that were lost from the queue of the first cluster site as a result of the occurrence of the failure event, wherein performing the predetermined recovery process includes determining files stored on the first cluster site having a respective extended attribute that includes the predetermined information, wherein dirty directory comparisons are not relied on for determining the files stored on the first cluster site..…”;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Aron teaches techniques for maintaining consistency in a distributed system (e.g., a distributed secondary storage system). According to one embodiment of the present disclosure, a first set of file system objects included in performing the requested file system operation is identified in response to a request to perform a file system operation.

Paquette teaches a data management system for sharing data between remote sites of a data network A data storage medium is located at each site, operative to store first and second data collections. The data management system includes a primary data replication module, a replication control mechanism and a secondary data replication module. The primary data replication module replicates data from at least a portion of the first data collection of each data storage medium to the same first portion of the first data collection of predetermined ones of the other data storage media.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114